               Case 2:21-mj-02994-DUTY Document 2 Filed 06/23/21 Page 1 of 1 Page ID #:2

Submit this form by e-mail to:                                                                          ~ ~ t..

~mfntakeCour~,D~~-LA1v/ ~acd uscg~,,ggy For Los Angeles criminal duty.

Crim[ntakeCourlD,Qc,,,,~•SAF~cacd.uuourts.Qov For Santa Ana criminal duty.

~rim[ntakeCourtD,Qc~.RS~cacd.uscourts,Qov For Riverside criminal duty.                        ~~~ J~N 23          A~

                                                 UNITED STATES DISTRICT COURT ~r``'~~` j~ '` ~~~'~1L; '-Q~~r
                                                                               .,EN1Ez:1L    u~ST.GF r,A~«`,
                                               CENTRAL DISTRICT OF CALIFORNIA          LOS Ati6El.Ej
                                                                                              "~ V



                                                                             CASE NUMBER:
UNITED STATES OF AMERICA                                                                     1084 1:21-00236M- OOIJFR
                                                              PLAINTIFF
                     V.

Ladrena Denise Nelson                                                               REPORT COMMENCING CRIMINAL
                                                                                                     ACTION
USMS# 30651-509                                             DEFENDANT


TO: CLERK'S OFFICE, U.S. DISTRICT COURT                                                              ~ ~      ~ 29g ~
A!1 areas must be completed. Any area not applicable or unknown should indicate "N/A".

 1• The defendant was arrested in this district on 06/23/2021, 11:00                   at ~J AM ❑ PM
    or
    The defendant was arrested in the                              District of                  on                 at ❑ AM ❑ PM

2. The above named defendant is currently hospitalized and cannot be transported to court for arraignment or
    any other preliminary proceeding:               ~] Yes         ❑x No

3. Defendant is in U.S. Marshals Service Iock-up (in this court building):                  ~x Yes      ❑ No

4. Charges under which defendant has been booked:

     18 USC 3583: Failing to abide by Pretrial Conditions of Release

5. Offense charged is a:           [x~ Felony         ❑Minor Offense              ❑Petty Offense        ❑Other Misdemeanor

6. Interpreter Required:           ~ No        ❑Yes           Language:

7• Year of Birth: 1961

8. Defendant has retained counsel:                  []x No
         Yes       Name:                                                            Phone Number:

9• Name of Pretrial Services Officer notified: Du Officer

10. Remarks (if any):

11. Name: David Zevallos                                              (please print}

12. Office Phone Number:213-620-7676                                                   13• Agency: U.S. Marshals Service

14, Signature: ~~ ~~~~                                                                 15• Date: 06/23/2021

CR-64(U9/20)                                        REPORT COMMENCING CRIMINAL ACTION
